NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1285-17T2

MILIJANA DROBNJAK,

          Plaintiff-Respondent,

v.

DEJAN DROBNJAK,

          Defendant-Appellant.


                   Submitted March 25, 2019 – Decided April 23, 2019

                   Before Judges Messano and Rose.

                   On appeal from Superior Court of New Jersey,
                   Chancery Division, Family Part, Mercer County,
                   Docket No. FM-11-1052-14.

                   Dejan Drobnjak, appellant pro se.

                   Pellettieri Rabstein & Altman, attorneys for respondent
                   (John A. Hartmann, III, of counsel and on the brief;
                   Nicole J. Huckerby, on the brief).

PER CURIAM
      In this post-judgment matrimonial action, pro se defendant Dejan

Drobnjak appeals from an August 15, 2017 Family Part order granting plaintiff

Milijana Drobnjak's motion to enforce litigants rights and denying defendant's

cross-motion to vacate the parties' June 8, 2016 final judgment of divorce

(FJOD). The trial judge entered the FJOD after defendant defaulted. We affirm.

      As aptly noted by the trial judge, this matter has a "tortured history." We

summarize only those facts and procedural history that are pertinent to this

appeal.

      Plaintiff and defendant were married in 1997 and had two children: Ni.D.,

born in 1998 and Na.D., born in 2001. Divorce proceedings began in 2014 with

the filing of plaintiff's complaint. Defendant, through counsel, answered the

complaint. In November 2015, the court granted defense counsel's motion to be

relieved as counsel. In January 2016, defendant failed to comply with his

discovery obligations.   As a result, the trial judge suppressed defendant's

defenses and the matter proceeded to a default hearing pursuant to Rule 5:5-10.

Defendant did not move to vacate default.

      Thereafter, plaintiff filed and served on defendant a Notice of Proposed

Final Judgment as required by Rule 5:5-10. On April 4, 2016, the trial judge

conducted a hearing, at which defendant did not appear. On June 8, 2016, the


                                                                         A-1285-17T2
                                       2
judge entered a twenty-three-paragraph FJOD accompanied by a seventeen-page

written statement of reasons.

      Pertinent to this appeal, the FJOD ordered defendant to pay $259 in

weekly child support for the parties' children pursuant to the child support

guidelines (paragraph two). Defendant was awarded limited duration alimony

in the amount of $1200 per month for six years (paragraph three). The FJOD

ordered both parties to maintain life insurance for the benefit of the children

(paragraph five), and plaintiff to maintain health insurance coverage until their

emancipation (paragraph six). The FJOD provided the payment terms for the

children's college expenses (paragraph seven), and their "extraordinary

expenses[,]" including but not limited to "tutoring, water[]polo, volleyball and

camps" (paragraph eight). The FJOD also ordered defendant to pay $13,000

toward plaintiff's counsel fees (paragraph twenty-three).

      Further, the FJOD addressed the parties' real estate interests, requiring the

property located in Serbia to be "immediately listed for sale with the net

proceeds divided equally between the parties subject to offsets" defined in the

FJOD. Although the Serbian property was titled solely in defendant's name, the

FJOD "confirm[ed] [p]laintiff's [fifty percent] ownership interest" therein

(paragraph nine). Regarding the property located in Laguna Hills, California,

                                                                           A-1285-17T2
                                        3
the FJOD required defendant to transfer "the entirety of his interest" to plaintiff.

In exchange, defendant would "receive a credit for his one-half interest in this

property in the amount of $73,514 [as] a set-off against [p]laintiff's interest in

the Serbian property" (paragraph ten).

      In her comprehensive statement of reasons, the trial judge detailed

defendant's "flagrant refusal to participate in discovery, including failure to

attend his own deposition and his refusal to meet with [p]laintiff's employability

expert[,]" notwithstanding "numerous opportunities . . . to correct his blatant

deficiencies." Importantly, the judge found the overall relief plaintiff sought

was "neither unreasonable nor overreaching."

      Regarding equitable distribution, the trial judge made extensive findings

regarding each of the statutory factors set forth in N.J.S.A. 2A:34-23.1. See

Steneken v. Steneken, 367 N.J. Super. 427, 434-35 (App. Div. 2004), aff'd as

modified, 183 N.J. 290 (2005) (recognizing the statutory factors "used in concert

with the facts of each case" inform the otherwise "broad discretion" accorded to

the trial judge). Further, the judge determined "[p]laintiff testified credibly and

. . . her proofs supported her testimony."

      Nearly one year later, plaintiff filed a motion to enforce litigant's rights,

seeking defendant's compliance with paragraphs two, five, six, seven, eight,

                                                                            A-1285-17T2
                                         4
nine, and twenty-three of the FJOD. Plaintiff also sought arrears and set-offs

from her alimony obligation for child support, medical expenses, college-related

expenses, extraordinary expenses and other child-related expenses, and

suspension of her alimony obligation for twenty-two months.            Defendant

opposed plaintiff's motion and filed a cross-motion to vacate the FJOD "on

grounds [that] plaintiff and her attorney have acted in bad faith and [the FJOD]

is inequitable, unfair, and constitutes fraud."

      On August 11, 2017, another judge held a hearing on defendant's motion.

Defendant appeared pro se; plaintiff appeared with counsel. In a well-reasoned

oral decision accompanying a detailed order entered August 15, 2017, the

motion judge scrupulously addressed each of the parties' arguments. Ultimately,

the judge granted most of plaintiff's requested relief and denied most of

defendant's applications.

      Relevant here, the judge granted plaintiff's motion to the extent she sought

enforcement of the FJOD, crediting in large part the trial judge's statement of

reasons. The motion judge also noted defendant's opposition was "neither a

motion for reconsideration [n]or an appeal."        Nonetheless, to the extent

defendant challenged the FJOD based on the parties' changed financial

circumstances, the judge denied defendant's applications without prejudice. In


                                                                          A-1285-17T2
                                         5
doing so, the judge properly found defendant "failed to provide case information

statements, both current and historical, as required by Rule 5:5-4."1

       Moreover, the judge astutely recognized defendant's challenges to the

FJOD were governed by different standards:

                    Applications for relief from equitable
             distribution provisions contained in a judgment of
             divorce are subject to Rule 4:50-1 and not as in the case
             of alimony, support, custody, and other matters of
             continuing jurisdiction subject to a changed
             circumstances standard, Eaton v. Grau, 368 N.J. Super.
215, 222 (App. Div. 2004) . . . .

       The motion judge rejected defendant's challenges to the trial judge's

equitable distribution determinations under Rule 4:50-1(c), (d), and (f). In

pertinent part those subsections of the Rule provide:

              On motion, with briefs, and upon such terms as are just,
              the court may relieve a party . . . from a final judgment
              or order for the following reasons: . . . (c) fraud
              (whether heretofore denominated intrinsic or extrinsic),
              misrepresentation, or other misconduct of an adverse

1
    Pursuant to Rule 5:5-4(a) (emphasis added):

             In the event a motion or cross-motion is filed to modify
             an obligation for alimony or child support based on
             changed circumstances, the movant shall append copies
             of the movant's current case information statement and
             the movant's case information statement previously
             executed or filed in connection with the order,
             judgment or agreement sought to be modified.


                                                                          A-1285-17T2
                                         6
                party; (d) the judgment or order is void; . . . or (f) any
                other reason justifying relief from the operation of the
                judgment or order.

      In particular, defendant sought redress from the trial judge's

determinations "with respect to the value of his business, his employability,

[and] his income." In rejecting defendant's argument, the motion judge echoed

the trial judge's findings that "defendant failed to participate in the discovery

process, [and] failed to appear at the default hearing." The motion judge aptly

observed "the trial [judge] made the determinations as to the valuation of

[defendant's] business and the imputation of income based upon information that

was proven by plaintiff's counsel, [and] provided in the notice of proposed final

judgment . . . ." In sum, the judge found the FJOD "credited defendant with the

equitable distribution of plaintiff's pension account"; "defendant was fully

credited for . . . his interest in [the California] property as an offset against the

Serbian property"; and defendant's business was not subject to equitable

distribution.

      Accordingly,       the   motion    judge   concluded:     "despite     defendant's

protestations, there is nothing in the record or in his certification to suggest

fraud, misrepresentation, or other misconduct [by plaintiff,]" see Rule 4:50-1(c);

and defendant did not support his argument that the FJOD was "void" pursuant


                                                                                A-1285-17T2
                                            7
to Rule 4:50-1(d). Recognizing relief under Rule 4:50-1(f) "should be granted

sparingly[,]" the judge also declined to find "any other reason justifying relief

from the operation of the [FJOD]." See also Hous. Auth. of Morristown v. Little,

135 N.J. 274, 286 (1994) (citation omitted) (Rule 4:50-1(f) is reserved for

"exceptional situations" where "truly exceptional circumstances are present").

      Defendant appeals. In overlapping arguments devoid of any significant

discussion of the standard of review for vacating a default judgment, defendant

renews the arguments he made before the motion judge. He contends the trial

judge abused her discretion by, among other things, failing to account for a

change in the parties' economic circumstances when deciding equitable

distribution. He also maintains the Serbian property is owned by his father and,

as such, not subject to equitable distribution. To support that claim, defend ant

improperly relies on a purported translation of a decree from "The Higher Court

of Belgrade" that was not provided to the trial judge. See Zaman v. Felton, 219
N.J. 199, 226-27 (2014) (recognizing material that was not presented to the trial

court for consideration is inappropriate for consideration on appeal).

      When a trial court considers a motion to vacate a default judgment, the

motion must be viewed "with great liberality," and "every reasonable ground for

indulgence" is tolerated "to the end that a just result is reached." Mancini v.

                                                                         A-1285-17T2
                                        8
EDS, 132 N.J. 330, 334 (1993) (quoting Marder v. Realty Constr. Co., 84 N.J.

Super. 313, 319 (App. Div. 1964)). This is especially so in family actions,

because "a judgment by default is not favored in divorce suits." Curry v. Curry,

108 N.J. Super. 527, 530 (App. Div. 1970).

      Nonetheless, a trial court's decision under Rule 4:50-1 is entitled to

"substantial deference, and should not be reversed unless it results in a clear

abuse of discretion." U.S. Bank Nat'l Ass'n v. Curcio, 444 N.J. Super. 94, 105

(App. Div. 2016) (quoting U.S. Bank Nat'l Ass'n v. Guillaume, 209 N.J. 449,

467 (2012)).    The requisite liberality, however, should be administered in

accordance with Rule 4:50-1. That rule is "designed to reconcile the strong

interests in finality of judgments and judicial efficiency with the equitable notion

that courts should have authority to avoid an unjust result in any given case."

Guillaume, 209 N.J. at 467 (quoting Mancini, 132 N.J. at 334).

      Applying these standards here, we discern no abuse of discretion in the

motion judge's decision denying defendant's application to vacate the FJOD.

Defendant has failed to satisfy any of the criteria, or any other section of the

rule. Having considered defendant's contentions in view of the record and

applicable legal principles, we conclude they are without sufficient merit to

warrant discussion in our written opinion. R. 2:11-3(e)(1)(E). Pursuant to our

                                                                            A-1285-17T2
                                         9
well-established deferential standard of review, Cesare v. Cesare, 154 N.J. 394,

413 (1998), we affirm for the reasons expressed in the motion judge's thorough

and well-reasoned decision. Because the judge's factual findings and legal

conclusions are supported by and consistent with the record, we discern no basis

to disturb his decision. See, e.g., Gnall v. Gnall, 222 N.J. 414, 428 (2015).

       Affirmed.




                                                                          A-1285-17T2
                                      10